 



Exhibit 10.1

SECOND SUPPLEMENTAL INDENTURE

     SECOND SUPPLEMENTAL INDENTURE (this “Supplemental Indenture”), dated as of
October 29, 2004, among aaiPharma Inc., a Delaware corporation (the “Company”),
the Guarantor parties hereto and Wachovia Bank, National Association (formerly,
First Union National Bank), as trustee under the Indenture referred to below
(the “Trustee”).

W I T N E S S E T H

     WHEREAS, the Company has heretofore executed and delivered to the Trustee
an indenture, dated as of March 28, 2002, among the Company, the Guarantors
parties thereto and the Trustee, providing for the issuance of the Company’s 11%
Senior Subordinated Notes due 2010 (the “Notes”), which indenture was
subsequently modified by a First Supplemental Indenture dated as of April 20,
2004 among the Company, the Guarantors party thereto and the Trustee to, among
other matters, increase the interest rate to 11.5% (such indenture, as so
modified, the “Indenture”);

     WHEREAS, the Board of Directors of the Company has determined that it is in
the best interest of the Company to authorize and approve the amendments to the
Indenture (the “Proposed Amendments”) set forth in this Supplemental Indenture;

     WHEREAS, Section 9.02 of the Indenture provides that the Company and the
Trustee may amend the Indenture with the written consent of the Holders of a
majority in principal amount of the then outstanding Notes (the “Requisite
Consents”);

     WHEREAS, the Company has distributed the Consent Solicitation Statement,
dated October 22, 2004, as amended by the Revised Consent Solicitation
Statement, dated October 28, 2004 (as amended, the “Solicitation Statement"),
and accompanying Consent Form to the Holders of the Notes in connection with the
Proposed Amendments as described in the Solicitation Statement;

     WHEREAS, the Requisite Consents to the Proposed Amendments have been
received by the Company and the Trustee and all other conditions precedent, if
any, provided for in the Indenture relating to the execution of this
Supplemental Indenture have been complied with as of the date hereof;

     WHEREAS, the execution and delivery of this Supplemental Indenture has been
duly authorized by the Company; and

     WHEREAS, this Supplemental Indenture shall become operative upon receipt by
the Trustee of an Officers’ Certificate certifying that the Conditions (as
defined in the Solicitation Statement) have been duly performed and complied
with or (if permitted) waived by the Company;

     NOW THEREFORE, in consideration of the foregoing and for other good and
valuable consideration, the receipt of which is hereby acknowledged, the parties
hereto mutually covenant and agree for the equal and ratable benefit of the
Holders of the Notes as follows:

     1. CAPITALIZED TERMS. Capitalized terms used herein without definition
shall have the meanings assigned to them in the Indenture.

     2. DEFINITIONS.

     (a) Section 1.01 of the Indenture is amended by deleting the definition of
“First Priority Lien” and replacing it with the following definition:



         “First Priority Lien” means the Liens on the Collateral granted by the
Company or any Guarantor to secure the payment and performance of all or any
Senior Lender Claims or New Senior Indebtedness, and all replacements, renewals
and other modifications of such Liens.

 



--------------------------------------------------------------------------------



 



     (b) Section 1.01 of the Indenture is amended by inserting the following new
definitions:



         “New Intercreditor Agreement” has the meaning provided in Section
14.03(c).            “New Senior Indebtedness” has the meaning provided in
Section 14.03(c).

     3. RESTRICTED PAYMENTS. Section 4.07 of the Indenture is amended by adding
the following new paragraph at the end of Section 4.07:



         “Notwithstanding any provision to the contrary in this Section 4.07,
the Company shall not, and shall not permit any of its Restricted Subsidiaries
to, directly or indirectly, make any Restricted Payment (other than dividends or
distributions payable in Equity Interests (other than Disqualified Stock) of the
Company or to the Company or a Restricted Subsidiary of the Company) until the
interest payments due on the Notes on April 1, 2005 and October 1, 2005 have
been paid in full, together with any applicable default interest thereon.”

     4. INCURRENCE OF INDEBTEDNESS AND ISSUANCE OF PREFERRED STOCK. Section 4.09
of the Indenture is amended as follows:

     (a) The first paragraph of Section 4.09 is amended by deleting the
paragraph in its entirety and replacing it with the following:



         “The Company will not, and will not permit any of its Restricted
Subsidiaries to, directly or indirectly, create, incur, issue, assume, guarantee
or otherwise become directly or indirectly liable, contingently or otherwise,
with respect to (collectively, “incur”) any Indebtedness (including Acquired
Debt), and the Company will not issue any Disqualified Stock, and the Company
will not permit any of its Restricted Subsidiaries to issue any Disqualified
Stock or preferred stock; provided, however, that the Company and any Guarantor
may incur Indebtedness (including Acquired Debt), and the Company may issue
Disqualified Stock, if the Fixed Charge Coverage Ratio for the Company’s most
recently ended four full fiscal quarters for which financial statements have
been filed with the SEC in compliance with Section 4.03 immediately preceding
the date on which such additional Indebtedness is incurred, or such Disqualified
Stock is issued, would have been at least 2.25 to 1, determined on a pro forma
basis (including a pro forma application of the net proceeds therefrom), as if
the additional Indebtedness had been incurred, or such Disqualified Stock had
been issued, at the beginning of such four-quarter period; provided further,
that any Indebtedness incurred or Disqualified Stock issued by the Company or
any of its Restricted Subsidiaries pursuant to this first paragraph of
Section 4.09 must rank on a parity with or be subordinated in right of payment
to the Notes and the Subsidiary Guarantees.”

     (b) Section 4.09(1) is amended by deleting the paragraph in its entirety
and replacing it with the following:



         "(1)(A) the incurrence by the Company or any Guarantor of Indebtedness
under Credit Facilities in an aggregate principal amount at any one time
outstanding (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability thereunder) not to exceed $180 million,
less the aggregate amount of all Net Proceeds of Asset Sales (other than the
sale of the M.V.I. and Aquasol product lines) applied by the Company or any of
its Restricted Subsidiaries to repay such Indebtedness and to effect a
corresponding commitment reduction thereunder pursuant to Section 4.10 hereof,
and (B) if the aggregate principal amount of Indebtedness that can be incurred
pursuant to clause (1)(A) above is reduced at any time to less than $50 million
by the application of the Net Proceeds of Asset Sales to repay such Indebtedness
and to effect a corresponding commitment reduction thereunder pursuant to
Section 4.10 hereof, the incurrence by the Company or any Guarantor of
Indebtedness under Credit Facilities in an aggregate principal amount at any one
time outstanding (with letters of credit being deemed to have a principal amount
equal to the maximum potential liability thereunder) not to exceed the
difference between $50 million and the aggregate principal amount of
Indebtedness that can be incurred pursuant to clause (1)(A) above; provided,
however, that the Company or any Guarantor may only incur Indebtedness pursuant
to Section 4.09(1)(B) above that would cause the aggregate Indebtedness then
permitted to be

2



--------------------------------------------------------------------------------



 



    incurred under Sections 4.09(1)(A) and (B) to exceed $40 million if the
proceeds of such Indebtedness in excess of $40 million are used to pay interest,
including any applicable default interest, on the Notes.”

     (c) Section 4.09(14) is amended by deleting the paragraph in its entirety.

     5. ASSET SALES. Section 4.10 of the Indenture is amended by adding the
following new paragraph at the end of Section 4.10:



         “Notwithstanding any provision to the contrary in this Section 4.10,
within 3 days after the receipt of any Net Proceeds from an Asset Sale
consummated on or after October 29, 2004, the Company shall apply such Net
Proceeds to repay Senior Debt incurred pursuant to Section 4.09(1)(A) of this
Indenture and to correspondingly reduce commitments with respect thereto until
the aggregate principal amount of Indebtedness that may be incurred pursuant to
Section 4.09(1)(A) of this Indenture equals $40 million.”

     6. SETTLEMENTS OF PENDING LITIGATION. The Indenture is amended to add the
following new Section 4.22:



    “Section 4.22 Settlements of Pending Litigation.            After the
effective date of the Second Supplemental Indenture to this Indenture and until
the interest payments due on the Notes on April 1, 2005 and October 1, 2005,
together with any applicable default interest thereon, have been paid in full,
the Company will not, and will not permit any of its Restricted Subsidiaries to,
make aggregate cash payments (excluding any payments funded or reimbursed with
insurance proceeds received by the Company or any Restricted Subsidiary and any
insurance proceeds paid directly to third parties on behalf of the Company or
any Restricted Subsidiary) in excess of $5 million in order to settle any
litigation pending against the Company or any Restricted Subsidiary.”

     7. POSSESSION, USE AND RELEASE OF COLLATERAL. Section 14.03 of the
Indenture is amended as follows:

     (a) Section 14.03(c) is amended by deleting the paragraph in its entirety
and replacing it with the following:



         "(c) Notwithstanding any provision to the contrary herein or in the
Intercreditor Agreement, including, without limitation, Section 5.1 thereof, if
the Senior Lender Claims have been paid in full in cash in accordance with the
terms thereof, and all commitments and letters of credit thereunder have been
terminated, the Second Priority Liens on the Collateral shall remain in effect,
subject to Section 14.03(e) below. If, after the effective date of the Second
Supplemental Indenture to this Indenture and the payment in full in cash of the
Senior Lender Claims in accordance with the terms thereof, the Company or any
Restricted Subsidiary incurs Indebtedness that (i) is permitted to be incurred
pursuant to clause (1) of the definition of Permitted Debt set forth in
Section 4.09 of this Indenture, (ii) is Senior Debt and (iii) is secured by
assets of the Company and/or the Guarantors of the type constituting Collateral
(“New Senior Indebtedness”), then the Notes and any Guarantees shall continue to
be secured at such time by a Lien on the Collateral, which shall be a Second
Priority Lien in relation to the First Priority Lien securing such New Senior
Indebtedness, and the rights and remedies of the Trustee and the Holders of the
Notes shall be as set forth in the Intercreditor Agreement and/or a new
intercreditor agreement on the same terms and conditions as the Intercreditor
Agreement (as determined by the Company and evidenced by an Officers’
Certificate delivered to the Trustee and the Collateral Agent) (the “New
Intercreditor Agreement”), which New Intercreditor Agreement shall be deemed an
“Intercreditor Agreement” for all purposes of this Indenture and the Security
Documents, and the Collateral Agent is hereby authorized and directed to enter
into any such New Intercreditor Agreement. If, after the effective date of the
Second Supplemental Indenture to this Indenture, the Company or any Restricted
Subsidiary incurs Indebtedness pursuant to the first paragraph of Section 4.09
which ranks on parity with the Notes and Subsidiary Guarantees in right of
payment and

3



--------------------------------------------------------------------------------



 



    grants a Lien on the Collateral to secure such Indebtedness, such Lien shall
rank pari passu with the Second Priority Liens on the Collateral.”

     (b) A new Section 14.03(e) of the Indenture is hereby added as follows:



         "(e) For so long as any Senior Lender Claims or any New Senior
Indebtedness remain outstanding, releases of Second Priority Liens on any or all
of the Collateral shall be governed by the Intercreditor Agreement or any New
Intercreditor Agreement entered into pursuant to Section 14.03(c) of this
Indenture, including, without limitation, Section 5.1 thereof; provided that,
for the avoidance of doubt, Section 5.1 of the Intercreditor Agreement or any
New Intercreditor Agreement shall not operate to release the Second Priority
Liens upon the release of the First Priority Liens in connection with the
payment in full of all Senior Lender Claims and New Senior Indebtedness (except
to the extent the Collateral subject to such Liens was disposed of in connection
with the payment in full of all Senior Lender Claims or New Senior
Indebtedness). If the Senior Lender Claims and any New Senior Indebtedness have
been paid in full in cash in accordance with the terms thereof, and all
commitments and letters of credit thereunder have been terminated, then the
Collateral Agent is hereby authorized and directed to release the Second
Priority Liens on any Collateral that the Company sells, leases, transfers,
conveys or otherwise disposes of in accordance with the terms of this Indenture,
including, without limitation, Section 4.10 hereof, upon delivery to the
Collateral Agent and the Trustee of an Officers’ Certificate describing the
Collateral to be released and such sale, lease, transfer, conveyance or other
disposition of the Collateral and certifying that such sale, lease, transfer,
conveyance or other disposition and the release of the Collateral are permitted
under the terms of this Indenture and the Security Documents.”

     8. TEMPORARY INCREASE IN INTEREST RATE. The interest rate on the Notes is
hereby deemed to be increased from 11.5% per annum to 12.0% per annum for the
period beginning on October 1, 2004 and ending on March 31, 2005.

     9. GOVERNING LAW. THE INTERNAL LAWS OF THE STATE OF NEW YORK SHALL GOVERN
AND BE USED TO CONSTRUE THIS SUPPLEMENTAL INDENTURE, WITHOUT GIVING EFFECT TO
THE APPLICABLE PRINCIPLES OF CONFLICTS OF LAW TO THE EXTENT THAT THE APPLICATION
OF THE LAWS OF ANOTHER JURISDICTION WOULD BE REQUIRED THEREBY.

     10. COUNTERPARTS. The parties may sign any number of copies of this
Supplemental Indenture. Each signed copy shall be an original, but all of them
together represent the same agreement.

     11. EFFECT OF HEADINGS. The Section headings herein are for convenience
only and shall not affect the construction hereof.

     12. THE TRUSTEE. The Trustee shall not be responsible in any manner
whatsoever for or in respect of the validity or sufficiency of this Supplemental
Indenture or for or in respect of the recitals contained herein, all of which
recitals are made solely by the Company.

     13. RATIFICATION OF INDENTURE; SUPPLEMENTAL PART OF INDENTURE. Except as
specifically amended and supplemented by this Supplemental Indenture, the
Indenture shall remain in full force and effect and is hereby ratified and
confirmed. This Supplemental Indenture shall form a part of the Indenture for
all purposes, and every Holder of a Note heretofore or hereafter authenticated
and delivered shall be bound hereby.

     14. VALIDITY; ENFORCEABILITY. In case any provisions in this Supplemental
Indenture shall be invalid, illegal or unenforceable, the validity, legality and
enforceability of the remaining provisions shall not in any way be affected or
impaired thereby.

     15. THIRD-PARTY BENEFICIARY. Nothing in this Supplemental Indenture,
express or implied, shall give to any Person, other than the parties hereto and
their successors under the Indenture and the Holders of the Notes, any benefit
or any legal or equitable right, remedy or claim under the Indenture.

4



--------------------------------------------------------------------------------



 



     16. OPERATIVENESS. This Supplemental Indenture shall be effective upon
execution and delivery by all parties hereto. This Supplemental Indenture shall
become operative on the date of receipt by the Trustee of an Officers’
Certificate certifying that the Conditions (as defined in the Solicitation
Statement) have been duly performed and complied with or (if permitted) waived
by the Company.

[SIGNATURE PAGE FOLLOWS]

5



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Supplemental
Indenture to be duly executed, all as of October 29, 2004.

         
 
  AAIPHARMA INC.
 
       

  By:   /s/Thomas J. Aluise

     

--------------------------------------------------------------------------------

 

      Name: Thomas J. Aluise

      Title: Vice President and Treasurer
 
       

  APPLIED ANALYTICAL INDUSTRIES

  LEARNING CENTER, INC.
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  AAI JAPAN, INC.
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  AAI PROPERTIES, INC.

  (F/K/A MALVERN ACQUISITION, INC.)
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  AAI TECHNOLOGIES, INC.
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  KANSAS CITY ANALYTICAL SERVICES, INC.
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President

6



--------------------------------------------------------------------------------



 



         
 
  AAI DEVELOPMENT SERVICES, INC. (F/K/A AAI

  INTERNATIONAL, INC.)
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  AAIPHARMA LLC (F/K/A NEOSAN

  PHARMACEUTICALS, INC.)
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  AAI DEVELOPMENT SERVICES, INC. (F/K/A AAI

  INTERNATIONAL CLINICAL TRIALS, INC., F/K/A

  MEDICAL & TECHNICAL RESEARCH ASSOCIATES, INC.)
 
       

  By:   /s/ Gregory S. Bentley

     

--------------------------------------------------------------------------------

 

      Name: Gregory S. Bentley

      Title: Vice President
 
       

  WACHOVIA BANK, NATIONAL ASSOCIATION, AS

  TRUSTEE
 
       

  By:   /s/ James Long

     

--------------------------------------------------------------------------------

 

      Name: James Long

      Title: Assistant Vice President

7